          Case 4:20-cv-01246-KGB Document 10 Filed 02/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WENDY KILPATRICK                                                                       PLAINTIFF
ADC #717910

v.                                Case No. 4:20-cv-01246-KGB

DOES, et al.                                                                        DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Wendy Kilpatrick’s amended complaint is dismissed without prejudice (Dkt. No. 7). The relief

sought is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis

appeal taken from the Order and Judgment dismissing this action is considered frivolous and not

in good faith.

       It is so ordered this the 9th day of February, 2021.


                                                              _____________________________
                                                              Kristine G. Baker
                                                              United States District Judge
